Case 3:18-cv-01865-JLS-KSC Document 29 Filed 06/20/19 PageID.295 Page 1 of 4




  1   David Berten (IL Bar No. 6200898)         Sean S. Pak (SBN 219032)
      dberten@giplg.com                         seanpak@quinnemanuel.com
  2   Alison Aubry Richards (IL Bar No.         Michelle Ann Clark (SBN 243777)
      6285669)                                  michelleclark@quinnemanuel.com
  3   arichards@giplg.com                       QUINN EMANUEL URQUHART &
      Global IP Law Group, LLC                  SULLIVAN, LLP
  4   55 West Monroe Street, Suite 3400         50 California Street, 22nd Floor
      Chicago, IL 60603                         San Francisco, California 94111
  5   Telephone: (312) 241-1500                 Telephone: (415) 875-6600
                                                Facsimile: (415) 857-6700
  6   Attorneys for Plaintiff Ironworks         Attorneys for Defendant SoundHound,
      Patents, LLC                              Inc.
  7

  8
                             UNITED STATES DISTRICT COURT
  9                       SOUTHERN DISTRICT OF CALIFORNIA
 10
      IRONWORKS PATENTS, LLC,
 11
                   Plaintiff,                     Case No. 3:18-cv-01865-JLS-KSC
 12
      v.
 13
      SOUNDHOUND INC.,
 14          Defendant.

 15

 16
                                JOINT MOTION FOR DISMISSAL
 17

 18        The parties respectfully move this Court to grant the attached Proposed Order

 19 of Dismissal. The parties have reached an agreement to resolve all claims and have

 20 finalized the agreement. The parties respectfully request that this Court grant the

 21 dismissal, as follows:

 22                                                      Case No. 3:18-cv-01865-JLS-KSC
Case 3:18-cv-01865-JLS-KSC Document 29 Filed 06/20/19 PageID.296 Page 2 of 4




  1        IT IS HEREBY ORDERED that all claims, counterclaims, and defenses that

  2 have been, or could have been, asserted in this lawsuit against SoundHound Inc. by

  3 Ironworks Patents, LLC are dismissed with prejudice.

  4        IT IS HEREBY ORDERED that all claims, counterclaims, and defenses that

  5 have been or could have been asserted in this lawsuit against Ironworks Patents,

  6 LLC by SoundHound Inc. are dismissed with prejudice.

  7        IT IS HEREBY ORDERED that all attorneys' fees, costs of court, and

  8 expenses shall be borne by each party incurring the same.

  9

 10 Dated: June 20, 2019

 11 /s/ Alison Aubry Richards                 /s/ Michelle Ann Clark
 12   David Berten (IL Bar No. 6200898)       Sean S. Pak (SBN 219032)
      dberten@giplg.com                       seanpak@quinnemanuel.com
 13   Alison Aubry Richards (IL Bar No.       Michelle Ann Clark (SBN 243777)
      6285669)                                michelleclark@quinnemanuel.com
 14   arichards@giplg.com                     QUINN EMANUEL URQUHART &
      Global IP Law Group, LLC                SULLIVAN, LLP
 15   55 West Monroe Street, Suite 3400       50 California Street, 22nd Floor
      Chicago, IL 60603                       San Francisco, California 94111
 16   Telephone: (312) 241-1500               Telephone: (415) 875-6600
                                              Facsimile: (415) 857-6700
 17
      Attorneys for Plaintiff Ironworks       Attorneys for Defendant SoundHound,
      Patents, LLC                            Inc.
 18

 19

 20

 21

 22                                           -1-      Case No. 3:18-cv-01865-JLS-KSC
Case 3:18-cv-01865-JLS-KSC Document 29 Filed 06/20/19 PageID.297 Page 3 of 4




  1                       ATTESTATION OF E-FILED SIGNATURES

  2        Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative

  3 Policies and Procedures Manual of the United States District Court for the Southern

  4 District of California, the undersigned hereby attests that all parties have concurred

  5 in filing of this joint case management statement.

  6 Dated: June 20, 2019

  7
                                     By: /s/Alison A. Richards
  8                                      Attorney for Plaintiff Ironworks Patents, LLC

  9

 10

 11                         CERTIFICATE OF CONFERENCE

 12        The parties discussed the issues in this motion by email, including on June 19,

 13 2019. The parties have agreed to the Proposed Order of Dismissal, filed together with

 14 this Motion as a proposed order.

 15                                                  /s/ Alison Aubry Richards
                                                     Attorney for Plaintiff      Ironworks
 16                                                  Patents, LLC

 17

 18

 19

 20

 21

 22                                            -2-        Case No. 3:18-cv-01865-JLS-KSC
Case 3:18-cv-01865-JLS-KSC Document 29 Filed 06/20/19 PageID.298 Page 4 of 4




  1                            CERTIFICATE OF SERVICE

  2 I hereby certify that on June 20, 2019, the foregoing was electronically filed with the

  3 CM/ECF system, which will send a notification of such filing to all counsel of record.

  4                                                  /s/ Alison Aubry Richards
                                                     Attorney for Plaintiff      Ironworks
  5                                                  Patents, LLC

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22                                            -3-        Case No. 3:18-cv-01865-JLS-KSC
